Case 4:19-cv-00250-ALM-KPJ Document 47 Filed 12/09/19 Page 1 of 2 PageID #: 1500



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


  JENAM TECH, LLC,

                           Plaintiff,

         v.                                           Civil Action No. 4:19-cv-00250

  SAMSUNG ELECTRONICS CO., LTD.
  and SAMSUNG ELECTRONICS
  AMERICA, INC.                                          JURY TRIAL DEMANDED
                    Defendants.


        PLAINTIFFS’ NOTICE OF SERVICE OF MANDATORY DISCLOSURES

        Pursuant to the Order Governing Proceedings (Dkt. # 25) and Proposed Scheduling Order

 (Dkt. #39-1), Plaintiff Jenam Tech, LLC (“Plaintiff” or “Jenam”) hereby files this Notice

 confirming that counsel of record for Defendants was served with Plaintiff’s Mandatory

 Disclosures via electronic mail on December 9, 2019 in the above referenced action.



 DATED: December 9, 2019

                                             /s/ Derek Dahlgren
                                             Timothy Devlin (DE Bar No. 4241)
                                             Derek Dahlgren (admitted pro hac vice)
                                             Nadiia S. Loizides (admitted pro hac vice)
                                             Devlin Law Firm LLC
                                             1526 Gilpin Avenue
                                             Wilmington DE 19806
                                             Telephone: (302) 449-9010
                                             E-mail: tdevlin@devlinlawfirm.com
                                                     ddahlgren@devlinlawfirm.com
                                                     nloizides@devlinlawfirm.com

                                             Attorneys for Plaintiff
                                             Jenam Tech, LLC
Case 4:19-cv-00250-ALM-KPJ Document 47 Filed 12/09/19 Page 2 of 2 PageID #: 1501



                                 CERTIFICATE OF SERVICE


        I hereby certify that a copy of the foregoing document was filed electronically on all

 counsel of record through the Court’s electronic filing system on December 9, 2019.



                                                       /s/ Derek Dahlgren
                                                       Derek Dahlgren
